DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring mounted at least partially within a recess in the handle assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the spring is mounted at least partially within a recess in the handle assembly” lacks antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the hub" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman (US2003/0114877) in view of Durman et al (US6013052) in view of Kobayashi et al (US2016/0113662) (“Kobayashi”).  
Regarding claim 1, Gellman discloses a scoring balloon catheter comprising: 
a shaft (702/730); 
an inflatable balloon (704) mounted at a distal region of the shaft (702); 
a handle (proximal portion of 732 and 736) mounted at a proximal region of the shaft; 
a hub (distal portion of 732), said hub mounted at the distal end of the handle (see Fig. 7A);
at least one scoring wire (742) having: a fixed distal end (where element 742 attaches to the body 702, see Fig. 7A, Paragraph [0064]) mounted on the shaft between a distal end of the shaft and the inflatable balloon (see Fig. 7A); 

Gellman is silent regarding the hub including a spring, said spring coaxial with the shaft; and the at least scoring wire having: a proximal end welded to the spring. 
Gellman teaches a wire that moves manually by an operator (Paragraph [0019]). Durman teaches a steerable catheter including a body 12 and a handle 14. The catheter is steered by a steering wire (interpreted as the scoring wire) that exerts a force on the distal end of the catheter 12 to deflect the catheter. Wherein an extension spring 40 is welded to the proximal most end of the steering wire (C5:L45-49). The extension spring 40 stretches when the piston 18 is moved in the distal direction and allows the steering wire 22 to move distally. The spring 40 acts to prevent tip acceleration and deceleration (C6:L13-16). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the proximal end of the wire of Gellman to include a spring welded to the wire as taught by Durman in order to prevent sharp movements when the wire is actuated (C6:L13-16). Wherein the spring would be at the proximal most end of the wire as in Fig. 2 of Durman and therefore be within the hub 732 of Gellman. 
Gellman is further silent regarding a hub cover surrounding at least a portion of the hub and the spring, said hub cover connected at a distal end to the shaft and at a proximal end to the handle.  Kobayashi teaches a medical device having a tubular body 31 with an expandable filter 20. The tubular body 31 (interpreted as the claimed shaft) extending from a hub 32 at the proximal end of the device. A portion of the hub 32 and tubular body 31 are surrounded by an anti-kink protector (interpreted as the claimed hub cover). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Gellman to include a hub cover surrounding at least a portion of the hub and the spring as taught by Kobayashi in order to suppress kinking of the shaft (Paragraph [0060]). Wherein the kink protector of Kobayashi incorporated into Gellman/Durman would surround the spring at least when viewed down the longitudinal axis. Wherein the spring as taught by Durman is coaxial with the shaft by being connected to the wire that is centered inside the shaft (see Fig. 7A of Gellman) 
Regarding claim 2, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Durman further teaches wherein the proximal end of the scoring wire is welded to a distal portion of the spring such that 
Regarding claim 3, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Gellman further discloses wherein the hub at least partially surrounds the shaft (730 terminates in 732, Paragraph [0060], see Fig. 7A of Gellman).  
Regarding claim 4, Gellman/Durman/Kobayashi discloses the catheter of claim 1, the modified invention further teaches wherein the hub at least partially surrounds the spring (see Fig. 7A of Gellman, wherein the hub of Gellman would at least partially surround the spring as taught by Durman when viewed down the longitudinal axis). 
Regarding claim 5, Gellman/Durman/Kobayashi discloses the catheter of claim 1, the modified invention further teaches wherein the spring is biased against the hub (the spring of Durman is biased against the hub by being within the hub 732 of Gellman, therefore the interior walls of the hub would press against the spring as taught by Durman).  
Regarding claim 6, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Gellman further discloses wherein the hub connects to the handle and forms a monolithic structure (see Fig. 2A of Gellman).  
Regarding claim 7, Gellman/Durman/Kobayashi discloses the catheter of claim 1, the modified invention further discloses wherein the spring at least partially surrounds the shaft (wherein the spring of Durman surrounds a portion of the shaft when looking down an axis at an angle wherein the spring partially surrounds a portion of the shaft, see Fig. 2A). 
Regarding claim 8, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Gellman further discloses including an inflation lumen (706) at least partially inside the shaft (see Fig. 8), the inflation lumen including a distal end inside the balloon (see Fig. 8).  
Regarding claim 9, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Gellman further discloses including a guidewire lumen (714) at least partially inside the shaft (see Fig. 8).  

Regarding claim 11, Gellman/Durman/Kobayashi discloses the catheter of claim 8, Gellman further discloses wherein the handle includes a balloon inflation port (734, Paragraph [0060], see Fig. 7A) connected to a proximal end of the inflation lumen (Paragraph [0061]).  
Regarding claim 12, Gellman discloses a scoring balloon catheter comprising: 
a shaft (702/730); 
an inflatable balloon (704) mounted at a distal region of the shaft (702): 
a handle assembly (732/736) mounted at a proximal region of the shaft (see Fig. 7A): 
at least one scoring wire (742) having: 
a fixed distal end (where element 742 attaches to the body 702, see Fig. 7A, Paragraph [0064]) mounted on the shaft between a distal end of the shaft and the inflatable balloon (see Fig. 7A);
intermediate portions (see Fig. 7A) longitudinally tracing the outside of the balloon (see Fig. 7A); and
a proximal end (742 connected to 736 at proximal end, Paragraph [0070], see Fig. 7A). 
Gellman is silent regarding a spring mounted to the handle assembly with said spring coaxial with the shaft; a proximal end of the scoring wire welded to the spring.
Gellman teaches a wire that moves manually by an operator (Paragraph [0019]). Durman teaches a steerable catheter including a body 12 and a handle 14. The catheter is steered by a steering wire (interpreted as the scoring wire) that exerts a force on the distal end of the catheter 12 to deflect the catheter. Wherein an extension spring 40 is welded to the proximal most end of the steering wire (C5:L45-49). The extension spring 40 stretches when the piston 18 is moved in the distal direction and allows the steering wire 22 to move distally. The spring 40 acts to prevent tip acceleration and deceleration (C6:L13-16). The spring 40 is supported by a pin 46 within the cylindrical member 46 (bore of cylindrical member 46 is interpreted as a recess) of the anchor 38 (C5:L47-52). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the proximal end of the wire of Gellman to include a spring welded to the wire and an attachment of the 
Gellman is silent regarding a hub cover surrounding at least a portion of the hub and the spring, said hub cover connected at a distal end to the shaft and at a proximal end to the handle assembly.  
Kobayashi teaches a medical device having a tubular body 31 with an expandable filter 20. The tubular body 31 (interpreted as the claimed shaft) extending from a hub 32 at the proximal end of the device. A portion of the hub 32 and tubular body 31 are surrounded by an anti-kink protector (interpreted as the claimed hub cover). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Gellman to include a hub cover surrounding at least a portion of the hub and the spring as taught by Kobayashi in order to suppress kinking of the shaft (Paragraph [0060]). 
Regarding claim 13, Gellman/Durman/Kobayashi discloses the catheter of claim 12, Durman further teaches wherein the spring is mounted at least partially within a recess (recess within part 38 that connects to the spring 40 by a pin, see annotated Fig. 2 of Durman, where this recess would be incorporated into the part 736 of Gellman as modified by Durman) in the handle assembly.

    PNG
    media_image1.png
    303
    925
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             

/KATHERINE M SHI/Primary Examiner, Art Unit 3771